Citation Nr: 0808886	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  03-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

2.  Entitlement to a compensable evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to August 
1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in February 2005; the 
hearing transcript has been associated with the claims file.  

The Board remanded this case to the RO for additional 
development in April 2005.

The issue of entitlement to service connection for a right 
ankle disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed April 2000 rating decision, the RO denied 
service connection for a right ankle injury.

2.  Evidence received since the April 2000 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right ankle disorder.

3.  The veteran's tinea pedis covers less than one percent of 
the feet and less than one percent of all exposed areas of 
the body; tinea pedis does not require use of intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1. The April 2000 rating decision, which denied service 
connection for a right ankle injury, is final. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. The evidence received subsequent to the April 2000 rating 
decision is new and material; the claim for service 
connection for a right ankle injury is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2007).

3.  The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.118, Diagnostic Code 
7813, 7800-7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The RO issued an 
April 2005 VCAA notice letter which provided the veteran with 
an explanation of the meaning of both "new" and "material" 
evidence and provided notice of the particular type of 
evidence needed to substantiate elements found to be 
insufficiently shown at the time of the previous denial of 
service connection.  The RO readjudicated the case in a 
December 2005 supplemental statement of the case, after 
issuance of the April 2005 notice letter; thus, curing any 
deficiency in notice timing.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board is denying the appellant's 
increased rating claim, and as there is no indication that 
any notice deficiency reasonably affects the outcome of this 
case, the Board finds that any VCAA notice deficiency is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

According to Vazquez-Flores v. Peake, No. 05-0355, 2008 WL 
239951 (U.S. Vet. App. Jan. 30, 2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate his or her a claim: (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

While the VCAA notice sent to the veteran was not in 
accordance with the guidelines set forth in Vazquez-Flores v. 
Peake, the Board finds that any notice deficiency has 
resulted in harmless error in this case.  Cumulatively, the 
veteran has been provided information regarding the necessity 
of providing medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  A June 2003 statement of the case provided the 
applicable diagnostic code under which the veteran is rated, 
and provided general information that any criteria necessary 
for entitlement to a higher disability rating requires a 
noticeable worsening or increase in severity of the 
disability and evidence of the effect of that worsening on 
the claimant's employment.  VCAA notices informed the veteran 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and provided examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  Thus, it is clear that the veteran has actual 
knowledge of the evidence required to be submitted in this 
case.

Further, the veteran was provided ample opportunities to 
submit further evidence in support of his claim subsequent 
issuance of the June 2003 statement of the case, which 
informed him of applicable diagnostic codes in relation to 
his increased rating claim; subsequent to an April 2005 Board 
remand; and subsequent to issuance of additional VCAA notice 
in April 2005.  The Board assisted the veteran in further 
developing his claim, and the RO readjudicated the case in a 
December 2005 supplemental statement of the case.  Thus, if 
any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The RO previously considered and denied the veteran's claim 
for service connection for a right ankle injury in an April 
2000 rating decision.  The Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

At the time of the April 2000 rating decision, the RO noted 
that the veteran had a right ankle injury in service, but 
found that no permanent residual or chronic disability was 
shown by the service medical records or demonstrated by 
evidence following service.   Thus, the Board finds that new 
and material evidence in this case must establish that the 
veteran has a current chronic right ankle disability that is 
related to his in-service injury.  

At the time of the April 2000 rating decision, evidence of 
record included service medical records and December 1999 VA 
examination reports.  Service medical records show that in 
October 1990, the veteran sustained a right ankle injury 
while playing football.  X-rays did not reveal any fractures.  
In a November 1996 periodic examination, the veteran reported 
having an occasionally painful right foot from an old 
football injury or "twisted ankle."  In a July 1999 
separation examination, the veteran also noted foot trouble, 
referring to an ankle sprain while participating in sports.  
His ankle was noted to be painful intermittently.  A December 
1999 VA examination noted that the veteran had a right ankle 
sprain in service, and that he reported chronic pain and 
soreness and tenderness in the right ankle since that time.  
The veteran was assessed with right ankle sprain.  No bony 
abnormality was identified on x-rays though it was noted that 
the study was of limited diagnostic quality because a lateral 
view was not obtained.  

Evidence received subsequent to the April 2000 RO decision in 
relation to the veteran's claim includes VA treatment records 
dated from 1999 to 2005 and a February 2005 video conference 
hearing transcript.  VA treatment records show that the 
veteran was seen for right ankle complaints in 2004 and 2005.  
The veteran has been assessed with a previous ankle sprain 
without proper rehabilitation; chronic tenosynovitis; and 
ankle instability.  This evidence is new in that it has not 
previously been submitted.  The veteran also submitted copies 
clinical notes from his service medical records.  Copies from 
the service medical records are not new, in that they were 
previously of record.  

The Board finds that the new evidence submitted is material.  
VA treatment records show that the veteran has a current, 
chronic right ankle disorder, establishes a history of 
treatment, and indicates that the veteran's current right 
ankle complaints may be related to an in-service right ankle 
sprain.  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a right ankle disorder.  However, as 
explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
veteran's claim.

2.  Tinea Pedis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  The Board has considered whether a staged rating 
is for consideration; however, the evidence of record does 
not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The veteran's tinea pedis has been assigned a non-compensable 
evaluation under Diagnostic Code 7813.  Diagnostic Code 7813 
rates dermatophytosis (including tinea corporis, tinea 
capitis, tinea pedis, tinea barbae, tinea unguium, and tinea 
cruris) as disfigurement of the head, face, or neck 
(Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R. § 4.118 
(2007).

Dermatitis is assigned a 60 percent rating when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected or; constant or near- constant systemic 
therapy is required during a 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).  A 30 percent rating is 
assigned where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy is required for a total duration of six weeks or 
more, but not constantly, during a 12 month period.  Id.  A 
10 percent rating is assigned where at least 5 percent, but 
less than 20 percent, of the entire body is affected; or at 
least 5 percent, but less than 20 percent, of exposed areas 
are affected, or; intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of less than six weeks during the past 
12-month period. Id.  A noncompensable evaluation is assigned 
when less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and; no more than 
topical therapy was required during the past 12-month period.

A January 2003 VA examination shows that the veteran had 
tinea pedis/dermatophytosis of both feet.  The veteran 
reported using Lamisil for approximately one month.  At the 
time of the examination, he was using a topical ointment.  
There was some scaliness noted on both feet, slight scaliness 
between the digits, and slight erythema.  There was some 
thickening of the toenails with yellowish discoloration 
present.  

An August 2005 VA examination shows that the veteran used 
Lamisil tablets for 30 days in 2003 and in the past year he 
had two separate treatments with topical antifungal creams 
for approximately 4 weeks duration.  No cortical steroid or 
immunosuppressive drugs were used.  No light therapy, UVB or 
PUVA was used.  There were no systemic symptoms.  Local 
symptoms included a burning and itching sensation in the feet 
and between the toes bilaterally.  The veteran had no history 
of benign or malignant neoplasms; urticaria; primary 
cutaneous vasculitis; or erythema multiforme.  On 
examination, there was no presence of tinea on the skin 
itself including the web spaces of the toes.  The veteran did 
not have fissures, cracking, erythema, or macerated skin.  On 
examination of the toenails, there was presence of 
onychomycosis bilaterally affecting the toes.  Zero percent 
of exposed areas to the head, face, neck, and hands were 
affected.  Less than one percent of the feet were involved 
and less than one percent of the body was involved.  The 
veteran was diagnosed with tinea pedis.  Photographs of the 
feet were attached. 

The August 2005 VA examination indicates that less than one 
percent of the veteran's feet and less than one percent of 
the body is affected by tinea pedis.  Applying this to 
Diagnostic Code 7806 for dermatitis or eczema, the Board 
finds that a compensable evaluation is not warranted where 
the veteran is not shown to have at least 5 percent, but less 
than 20 percent, of the entire body affected by tinea pedis.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2007).  VA 
examinations show that the veteran's tinea pedis does not 
require use of intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs.  Id.   

The Board finds that tinea pedis is properly rated under 
Diagnostic Code 7813 for dermatophytosis.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2007).  The Board finds 
that Diagnostic Code 7806 is more appropriate for application 
in this case than Diagnostic Codes 7800 - 7805 for 
disfigurement of the head, face or neck, and for scars.  The 
veteran's tinea pedis is not present on the head, face, or 
neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
veteran's tinea pedis is not analogous to scars.  It has not 
resulted in scars that are deep or cause limited motion in an 
area exceeding 6 square inches; or in superficial scars that 
do not cause limited motion and cover an area or areas of 144 
square inches or more.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802.  His tinea pedis has not resulted in 
superficial scars that are unstable, that are painful on 
examination, or that limit functioning of the affected part.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  
Therefore, the Board finds that a compensable evaluation is 
not warranted for tinea pedis.

C.  Conclusion

The April 2000 RO decision, which denied service connection 
for a right ankle injury is final.  Evidence received 
subsequent to that decision new and material; the claim for 
service connection for a right ankle disorder is reopened.  

The preponderance of the evidence is against finding that the 
veteran's tinea pedis has increased to warrant a compensable 
rating evaluation.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

The claim of entitlement to service connection for a right 
ankle disorder is reopened, and to this extent only, the 
appeal is granted.

A compensable evaluation for tinea pedis is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran has not yet been afforded a VA examination.  As 
noted above, service medical records show that the veteran 
had a right ankle sprain in service with intermittent 
complaints of pain following his ankle injury.  VA treatment 
records indicate that the veteran has a current, chronic 
right ankle disorder which may be related to his in-service 
right ankle sprain.  In light of the foregoing, the Board 
finds that a VA examination is necessary to determine whether 
a current right ankle disorder is of service origin.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination within the appropriate 
specialty to identify all current right 
ankle disabilities, and to determine the 
likelihood that any such identified 
disabilities are related to service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should review 
the entire claims file, to include service 
medical records and VA treatment records.  
The examiner should identify all current 
right ankle disabilities and state whether 
it is at least as likely as not that any 
such identified disabilities were incurred 
in service.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record and 
should comment on the significance, if 
any, of the findings in the veteran's 
service medical records.
	
2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


